Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 1 of 43




            EXHIBIT ‘A’
                             Case 7:19-cv-00134 Document 1-1 INFORMATION
                                                  CIVIL CASE  Filed on 04/19/19
                                                                           SHEETin TXSD Page 2 of 43
                                                                                        C-O478-1 9-C
              CAUSE NUMBER (FOR CLERK USE ONLY):                                                                                               COURT (FOR CLERK USE 0NL Y):

                                                          STYLED AIMEE LORENA PENA V. JACKIE GORDON AND WILLIAM SANDOVAL
                                           (e.g.,   John Smith   V.       All American Insurance Co; In re    Mary Ann           Jones; In the Matter of the Estate of George Jackson)


 A civil     case information sheet must be completed and submitted                         when an       original petition 0r application is ﬁled t0 initiate a          new civil, family law, probate, or mental
 health case or          When   a post-judgnent petition for modiﬁcation or motion for enforcement                               is   ﬁled in a family law case. The infOIInation should be the best available at the
 time of ﬁling.

 1.   Contact information for person completing case information sheet:                                        Names         of parties in case:                                  Person 0r entity completing sheet         is:

                                                                                                                                                                                EAttomey for Plaintif‘f/Petitioner
Name:                                                  Email:                                                  Plaintiff(s)/Petiti0ner(s):                                      DP"; Se Plaintiff/Petitioner
 Richard A. Hinojosa                                   n'chardhinojosa@hinojosalaw.com                                                                                          DTitle 1V_D Agency
                                                                                                               Aimee Lorena Pena                                                Dower:
 Address:
 150    W.   Parker Rd. Ste. 201
                                                       Telephone:
                                                       713-884-1663                                            —                                                                Additional Parties in Child Support Case:

 City/State/Zip:                                       Fax:                                                    Defendant(s)/Respondent(s)z
                                                                                                                                                                                Custodial Parent:
 Houston      TX 77076                                 71 3-422-2493
                                                                                                                                                                                N—C
                                                                                                                                                                                 on- us 0 t
                                                                                                                                                                                              d.
                                                                                                                                                                                               1a 1P aren‘
                                                                                                                                                                                                         t,
 Signature:                                            StateBar No:
                                                       24068885                                                [Attach additional page as necessary to    list all   parties]
                                                                                                                                                                                Presumed      Father:
  /s/   Richard A4 Hinojosa

 2.   Indicate case type, or identify the most important issue in the case (select only 1):

                                                                 Civil                                                                                                                Family Law
                                                                                                                                                                                                    Post-judgment Actions
                   Contract                             Injury or           Damage                           Real Property                           Marriage Relationship                             (non-Title IV-D)
Debt/Contract                                 DAssault/Battery                                      DEminent Domain/                                DAnnulment                                     DEnforcemcnt
      DConsumer/DTPA                          DConstruction                                              Condemnation                               DDeclare Marriage Void                         DModiﬂcation%ustody
      DDebt/Contract                          DDefamation                                           DPartition                                      Divorce                                        DModiﬁcation—Other
      DFraud/Misrepresentation                Malpractice                                           DQuiet      Title                                  DWith Children                                      Title   IV-D
      UOther Debt/Contract:                         DAccounting                                     DTrespass       to   Try          Title            DNO Children                             DEnforccment/Modiﬁcation
                                                    DLegal                                          DOther Propeny:                                                                             DPatemity
Foreclosure                                         DMedical                                                                                                                                    DReciprocals (UIFSA)
      DHOme EquiEXPedith                            DOther Professional                                                                                                                         Dsupport Order
      DOther Foreclosure                               Liability:
               ‘                                                      ‘           -


                                                                             Acmdent
                                                                                                          Related t0 Criminal
                                              gxggirslehwle                                                      Matters                                 Other Famil-y          Law                 Parent-child Relationship
 Efﬁxfg:
 DLandlord/Tenam                              Product Liability
                                                                                                    DExpunctlon                                      DEnforce Forelgn                              DAdoptlor'I/Adoptlon Wlth
                                                                                                                         .   .




 DNon-Competition                                   DAsbestos/Silica                                DJudgment N151                                      Judgment                                     Temmauon
                                                                                                                                                                                                                    .



                                                                                                    DNon-Disclosure                                  DHabeas Corpus                                DChﬂd Protectlon
 Dpannership                                        Dower Product Liability

      _
 Bother Contract:                                      List Product:
                                                                                                    Dseizme/Forfeitme
                                                                                                    DWrit of Habeas Corpus—
                                                                                                                                                     DName Change
                                                                                                                                                     DProteCtive Order
                                                                                                                                                                                                   DChlld Support
                                                                                                                                                                                                   DCustody 0r Visitation

                                                      —
                                              Bother Inj ury 0r Damage:                                  Pre—indictment
                                                                                                    DOtheri
                                                                                                                                                     DRemgval-of Disabilities
                                                                                                                                                        0f Mlnorlty
                                                                                                                                                     UOther:
                                                                                                                                                                                                   DGestational Parenting
                                                                                                                                                                                                   DGrandparent Access
                                                                                                                                                                                                   DPatemity/Parentage
                                                                                                                                                                                                   DTermination of Parental
              Employment                                                                 Other   Civil

 DDiscrimination                                DAdministrative Appeal                              DLawyer Discipline                                                                               Rights

 DRetaliation
 DTennination
 DWorkers’ Compensation
                                                DAntitrust/Unfair
                                                      Competition
                                                DCOde ViOIationS
                                                                                                    DPerpetuate Testimony
                                                                                                    DSecurities/Stock
                                                                                                    DTortious       Interference
                                                                                                                                                                                                     —
                                                                                                                                                                                                   DOther Parent'Chﬂd:



 DOther Employment:                             DForeign Judgment                                   DOther:
                                                Dlntellectual Property

                         Tax                                                                                             Probate              & Mental Health
  DTax Appraisal                                Probate/Wz'lls/Intestate Administration                                                         DGuardianship—Adult
  DTaX Delinquency                                   DDependent               Administration                                                    DGuardianshipiMinor
  DOther Tax                                         Dlndependent Administration                                                                DMental    Health
                                                     DOther Estate             Proceedings                                                      DOther:


 3.   Indicate procedure or remedy,            if   applicable (may select              more than   I):

  DAppeal from              Municipal or Justice Court                                DDeclaratory Judgment                                                          DPrejudgment Remedy
  DArbitration-related                                                                D Gamishment                                                                   DProtective Order
  DAttachment                                                                         D Interpleader                                                                 DReceiver
  DBill of Review                                                                     D License                                                                      D   Sequestration
  DCeniorari                                                                          D Mandamus                                                                     D Temporary      Restraining Order/Injunction

_D Class Action                                                                       g Post—judgment                                                                gTumover
 4.   Indicate         damages sought (do not select ifit is afamily law case):
  DLess       than $100,000, including damages of any kind, penalties, costs, expenses, pre—judgment interest, and attorney fees
  DLess       than $100,000 and non-monetary relief
  DOver $100,000 but not more than $200,000
  KOver $200,000 but not more than $1,000,000
  Dever $ ,000,000 1
                   Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 3 of 43
                                                         CIVIL PROCESS REQUEST                              FORM
                         FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADlNG
                        FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED
                                      C'0478'1 9'c
CASE NUMBER:                                                                      CURRENT COURT:
TYPE OF INSTRUMENT TO BE SERVED                                (See Reverse   For Types):   Plaintiff’s Original Petition   & Request for Disclosure

FILE   DATE OF MOTION:                                                                              1/29/18
                                                                                       Month/             Day/          Year

SERVICE TO BE ISSUED 0N                     (Please List Exactly         As The Name Appears In The Pleading To Be Served):
1.   NAME:         Jackie   Gordon

     ADDRESS:           1638   83rd Street,     New Richmond, WI 54017
     AGENT,        (ifapplz‘cable):


TYPE OF SERVICE/PROCESS TO BE ISSUED                                  (see reversefor specific type):

     SERVICE BY             (check one):

         D         ATTORNEY PICK-UP                                               D     CONSTABLE
         D         CIVIL PROCESS SERVER                  -   Authorized Person to Pick-up:                                                    Phone:
         D         MAIL                                                           D     CERTIFIED MAIL
         D         PUBLICATION:
                     Type of Publication:            D   COURTHOUSE DOOR, or
                                                     D   NEWSPAPER 0F YOUR CHOICE:
         g         OTHER,      explain Please e-mail citation t0 r0xannehin0iosa@hinoiosalaw.com


                                                              ATTENTION:            Effective June], 2010


       For   all   Services Provided        by the   DISTRCT CLERKS OFFICE                       requiring our ofﬁce to     MAIL something back t0 the
 Requesting Party,           we   require that the Requesting Party provide a Self—Addressed                         Stamped Envelope with sufﬁcient postage
                                                            for mail back. Thanks you,

**=3:>1:*******=1:**2k**=1:**=1:*****************************************************=1:*=1:4:an):>1:*************************


2.   NAME:         William Sandoval

     ADDRESS:           1638 83m      Street.   New Richmond, WI         54017

     AGENT,        (ifapplicable):


TYPE OF SERVICE/PROCESS T0 BE ISSUED                                  (see reversefor specific type):


     SERVICE BY             (check one):

         D         ATTORNEY PICK—UP                       D CONSTABLE
         D         CIVIL PROCESS SERVER - Authorized Person t0 Pick-up:                                                                       Phone:
         D         MAIL                                   D CERTIFIED MAIL
         D         PUBLICATION:
                     Type ofPublication:             D   COURTHOUSE DOOR, or
                                                     D   NEWSPAPER 0F YOUR CHOICE:
         E         OTHER,      explain Please e—mail citation to roxannehinoiosa®hinoiosalaw.com




ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
NAME:    Richard A. Hinoiosa                                                                                       TEXAS BAR NO./ID NO.                 24068885

MAILING ADDRESS:                  150 West Parker Rd..        Ste.   201. Houston.    TX 77076
PHONE NUMBER:                     (7 1 3)                       884- 1 663                         FAX NUMBER:               (7 1 3)               422-2493
                               area code                      phone number                                                   area code            fax   number

EMAIL ADDRES S:              richardhinoi osa@hinoi osalaw.com
                                                                                     Electronically Filed
      Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page  4 of 43
                                                                  1/29/2019 5:09 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Alexis Bonilla


                                       Cause No.C-0478-19-C
                                                 _________

 AIMEE LORENA PENA,                            §           IN THE DISTRICT COURT OF
 Plaintiff,                                    §
                                               §
 V.                                            §            HIDALGO COUNTY, TEXAS
                                               §
 JACKIE GORDON and WILLIAM                     §
 SANDOVAL,                                     §
 Defendants.                                   §              _____ JUDICIAL DISTRICT

         PLAINTIFF’S ORIGINAL PETITION & REQUEST FOR DISCLOSURE



        Plaintiff Aimee Lorena Pena, (“Plaintiff”) files her Original Petition & Request for

Disclosure complaining of Defendants Jackie Gordon and William Sandoval, (“Defendants”), and

would respectfully show this Honorable Court and jury as follows:

                               I. DISCOVERY CONTROL PLAN

        1.1    Pursuant to Rule 190.3 of the Texas Rules of Civil Procedure, Plaintiff alleges that

discovery in this case should be conducted under Level 2.

                                            II. PARTIES

        2.1    Plaintiff Aimee Lorena Pena resides in Weslaco, Texas. The last three digits of

Plaintiff’s Texas driver’s license number are 706. The last three digits of Plaintiff’s Social Security

number are 874.

        2.2    Defendant Jackie Gordon can be served with process at 1638 83rd Street, New

Richmond, WI 54017 or wherever she may be found.

        2.3    Defendant William Sandoval can be served with process at 1638 83rd Street, New

Richmond, WI 54017or wherever he may be found.
                                                                                   Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page  5 of 43
                                                                 1/29/2019 5:09 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Alexis Bonilla
                                          C-0478-19-C

                                  III. JURISDICTION AND VENUE

         3.1   Venue is proper and maintainable in Hidalgo County, Texas under §15.002(a)(1)

of the Texas Civil Practice & Remedies Code because all or a substantial part of the events or

omissions giving rise to the claims made the basis of this lawsuit occurred in Hidalgo County,

Texas.

         3.2   This Court has jurisdiction in this cause since the Plaintiff’s damages exceed the

minimum jurisdictional limits of this Court.

                                           IV. FACTS

         4.1   On or about February 9, 2017, Plaintiff was stationary, heading eastbound, at the

intersection of Airport Boulevard and Business 83 in Weslaco, Texas. Defendant driver, Jackie

Gordon was traveling eastbound, directly behind Plaintiff, when she failed to keep a proper look

out and failed to control her speed causing her to violently strike the rear of Plaintiff’s vehicle.

Defendant driver, Jackie Gordon negligently and unsafely failed to operate her vehicle in a prudent

manner, disobeying the Texas laws governing our roadways, ultimately putting Plaintiff’s life, and

the lives of many others, in danger. As a proximate result of the collision, Plaintiff sustained

injuries.

         4.2   Plaintiff would show that nothing she did or failed to do on the occasion in question

caused or in any way contributed to cause her injuries.

                               V. DEFENDANT—JACKIE GORDON

         5.1   The conduct of Defendant Jackie Gordon constituted negligence and negligence per

se as those terms are understood in law and such conduct was a proximate cause of the occurrence

made the basis of this suit.




                                                 2
                                                                                        Electronically Filed
    Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page  6 of 43
                                                                1/29/2019 5:09 PM
                                                                                        Hidalgo County District Clerks
                                                                                        Reviewed By: Alexis Bonilla
                                            C-0478-19-C

       5.2     Defendant’s conduct described herein constitutes an unexcused breach of duty

imposed by the Texas Transportation Code including but not limited to sections 545.062, 545.103,

545.104, 545.151 and 545.351 which allows for tort liability when violated.

       5.3     Defendant failed to comply with the Texas Transportation Code.

       5.4     Plaintiff is a member of the class that this section of the Texas Transportation Code

was designed to protect and her injuries are of the type this section was designed to prevent.

       5.5     Defendant’s unexcused acts and omissions breached the duty imposed by this

section of the Texas Transportation Code, which proximately caused the Plaintiff’s injuries

described herein.

       5.6     Defendant was negligent in one or more but not limited to the following non-

exclusive particulars:

               a.        Failing to make a complete stop;

               b.        Failing to yield the right of way;

               c.        Failing to obey traffic regulations;

               d.        Failing to keep a proper lookout;

               e.        Failing to control speed;

               f.        Failing to take proper precaution in avoiding this accident;

               g.        Failing to make such a timely and proper application of the brakes as would

                         have been made by a person exercising ordinary care and prudence under

                         the same or similar circumstances;

               h.        Failing to do that which a prudent driver would have done under the same

                         or similar circumstances;

               i.        Failing to stop and render aid;



                                                     3
                                                                                        Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page  7 of 43
                                                                 1/29/2019 5:09 PM
                                                                                        Hidalgo County District Clerks
                                                                                        Reviewed By: Alexis Bonilla
                                              C-0478-19-C

                   j.     Following too closely;

                   k.     Failing to maintain an assured clear distance between his vehicle and the

                          vehicle operated by Plaintiff;

                   l.     Endangering the lives of others and her own by driving recklessly; and

                   m.     Failing to obey the statutes of the State of Texas as they pertain to the

                          operation of a motor vehicle.

        5.7        Defendant’s negligence was the sole proximate cause of the collision, as well as the

bodily-injury damages Plaintiff suffered as a result of her involvement in the collision.

                             VI. DEFENDANT WILLIAM SANDOVAL

        6.1        The conduct of Defendant William Sandoval constituted negligence entrustment

of a motor vehicle as those terms are understood in law and such conduct was a proximate cause

of the occurrence made the basis of this suit.

                             VII. DAMAGES—AIMEE LORENA PENA

        7.1        As a result of the incident made the basis of this lawsuit, described in the preceding

paragraphs and the negligence of Defendants, Plaintiff sustained injuries and damages.

        7.2        Due to the gravity of the injuries stated above, Plaintiff has had to seek reasonable

and necessary medical care and attention, and this has caused her to incur reasonable and necessary

medical expenses for the treatment of her injuries.

        7.3        In all likelihood, based upon a reasonable medical probability, Plaintiff will require

reasonable and necessary medical treatment and incur reasonable and necessary medical expenses

into the future.




                                                     4
                                                                                      Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page  8 of 43
                                                                 1/29/2019 5:09 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Alexis Bonilla
                                            C-0478-19-C

        7.4      Further, Plaintiff would show that she has suffered physical pain as a result of this

incident. Such physical pain, in all reasonable medical probability, will continue into the future,

if not permanently.

        7.5      Further, Plaintiff would show that she has suffered mental anguish as a result of

this incident.    Such mental anguish, in all probability will continue into the future, if not

permanently.

        7.6      Further, Plaintiff would show that she has suffered physical impairment as a result

of this incident. Such physical impairment in all reasonable medical probability will continue into

the future, if not permanently.

        7.7      Further, Plaintiff would show that she has suffered physical disfigurement as a

result of this incident. Such physical disfigurement, in all reasonable medical probability, will

continue into the future, if not permanently.

        7.8      Further, Plaintiff has suffered lost wages and a loss of earning capacity in the past.

        7.9      Further, Plaintiff will, in all reasonable probability, continue to sustain loss of

wages and loss of earning capacity in the future.

        7.10     Plaintiff seeks both prejudgment and post-judgment interest as allowed by law, for

all costs of court, actual damages, compensatory damages and all other relief, both in law and in

equity, to which Plaintiff may be entitled.

                                     VIII. TOTAL DAMAGES

        8.1      As required by Rule 47 of the Texas Rules of Civil Procedure, Plaintiff is seeking

monetary relief of $1,000,000.00 or less, at this time and a demand for judgment for all other relief

to which the Plaintiff is entitled; however, Plaintiff reserves the right to file an amended pleading

on this issue.



                                                   5
                                                                                      Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page  9 of 43
                                                                 1/29/2019 5:09 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Alexis Bonilla
                                            C-0478-19-C

                     IX. RESERVE THE RIGHT TO AMEND & SUPPLEMENT

        9.1     These allegations against Defendants are made acknowledging that investigation

and discovery, although undertaken, are continuing in this matter. As further investigation and

discovery are conducted, additional facts will surely be uncovered that may and probably will

necessitate further, additional, and/or different allegations, including the potential of adding parties

to and/or dismissing parties from the case. The right to do so is, under Texas law, expressly

reserved.

                                  X. PRESERVING EVIDENCE

        10.1    Plaintiff hereby requests and demands that Defendants preserve and maintain all

evidence pertaining to any claim or defense related to the incident made the basis of this lawsuit

or the damages resulting there from, including statements, photographs, videotapes, audiotapes,

surveillance or security tapes or information, business or medical records, incident reports, tenant

files, periodic reports, financial statements, bills, telephone call slips or records, estimates,

invoices, checks, measurements, correspondence, facsimiles, email, voicemail, text messages, any

evidence involving the incident in question, and any electronic images or information related to

the referenced incident or damages. Failure to maintain such items will constitute “spoliation" of

the evidence.

                               XI. ALTERNATIVE PARAGRAPH NO. 1


        11.1    In the alternative, Plaintiff would show that if any injury and/or condition from

which they currently suffer was pre-existing, then such condition was aggravated and/or

exacerbated by the negligence of the Defendants herein.




                                                   6
                                                                                     Electronically Filed
    Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 10 of 5:09
                                                                1/29/2019 43 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Alexis Bonilla
                                           C-0478-19-C

                              XII. ALTERNATIVE PARAGRAPH NO. 2


       12.1    In the alternative, Plaintiff would show that if they suffer from any subsequent

injury and/or condition, then such injury and/or condition was aggravated and/or exacerbated by

the negligence of the Defendants herein.


                                     XIII. DISCOVERY REQUESTS

       13.1    Pursuant to Rule 194.1 et seq. of the Texas Rules of Civil Procedure, Plaintiff

hereby requests Defendants to disclose the information or material described in Rule 194.2(a)

through Rule 194.2(l) of the Texas Rules of Civil Procedure. Defendants has 50 days from the

date of service.

                                   XIV. RULE 193.7 NOTICE


       14.1    Defendants is hereby notified that Plaintiff intend to use all documents produced

by Defendants in discovery of the trial of this cause, and therefore requests that Defendants assert

any objection to the authenticity of any document Defendants produces within 10 days of its

production.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendants be cited

in terms of law to appear and answer herein and that upon final trial and hearing hereof, that

Plaintiff recovers damages from Defendants, in accordance with the evidence; that Plaintiff

recovers costs of court herein expended; that Plaintiff recovers interest to which Plaintiff is justly

entitled under the law, both prejudgment and post-judgment; that Plaintiff recovers actual

damages; that Plaintiff is entitled to recover compensatory damages; and for such other further

relief, both general and special, both in law and in equity, to which Plaintiff may be justly entitled.


                                                  7
                                                                      Electronically Filed
Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 11 of 5:09
                                                            1/29/2019 43 PM
                                                                      Hidalgo County District Clerks
                                                                      Reviewed By: Alexis Bonilla
                              c-0478_19_c

                                 Respectfully submitted,



                                 HINOJOSA LAW, PLLC


                                    Richard A. Hinojosa
                                    State   Bar No. 24068885
                                    150   W.   Parker Rd., Ste. 201
                                    Houston TX 77076
                                    (713) 884-1663 Telephone
                                    (7 1 3) 422-2493 Facsimile
                                    richardhinoiosa@hinoi0salaw.com

                                 ATTORNEY FOR PLAINTIFF
Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 12 of 43


NOTICE: Pursuant to TRCP 126: Statement of Inability to Afford Payment
of Court Costs or an Appeal Bond filed = NO

                             C-0478-19-C
            139TH DISTRICT COURT, HIDALGO COUNTY, TEXAS

                                    CITATION
                               THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If
you or your attorney do not file a written answer with the clerk who issued this citation
by 10:00 a.m. on the Monday next following the expiration of twenty (20) days after you
were served with this citation and petition, a default judgment may be taken against you.

JACKIE GORDON
1638 83RD STREET
NEW RICHMOND, WI 54017
OR WHERVER SHE MAY BE FOUND

You are hereby commanded to appear by filing a written answer to the PLAINTIFF'S
ORIGINAL PETITION & REQUEST FOR DISCLOSURE on or before 10:00
o’clock a.m. on the Monday next after the expiration of twenty (20) days after the date of
service hereof, before the Honorable Bobby Flores, 139th District Court of Hidalgo
County, Texas at the Courthouse at 100 North Closner, Edinburg, Texas 78539.

Said petition was filed on this the 29th day of January, 2019 and a copy of same
accompanies this citation. The file number and style of said suit being C-0478-19-C,
AIMEE LORENA PENA VS. JACKIE GORDON AND WILLIAM SANDOVAL

Said Petition was filed in said court by Attorney RICHARD A. HINOJOSA, 150 W.
PARKER RD. STE. 605 HOUSTON, TX 77076.

The nature of the demand is fully shown by a true and correct copy of the petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements
of law, and the mandates thereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at Edinburg,
Texas on this the 30th day of January, 2019.

LAURA HINOJOSA, DISTRICT CLERK
100 N. CLOSNER, EDINBURG, TEXAS
HIDALGO COUNTY, TEXAS


___________________________________
ANDRIA GARCIA, DEPUTY CLERK
Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 13 of 43


                                                       C-0478-19-C
                                                 OFFICER’S RETURN

Came     t0   hand 0n                     0f               at      ,    201—
                                                                     o’clock           and               _.m.
executed in                 County,  Texas  by  delivering   t0 each of the Within named
Defendant in person, a true copy of this citation, upon which I endorsed the date of
delivery t0   said  Defendant together With the accompanying copy 0f the
                                    (petition) at the following times and places, tO-Wit:


NAME                                           DATE          TIME             PLACE



And     not executed as to the defendant,                                                                             the
diligence used in finding said defendant, being:                                                              and the
cause      0f failure t0          execute this         process    is:                                         and the
information          received             as    t0     whereabouts
                                                      the             0f   said  defendant,     being:
                                           I actually and necessarily traveled           miles in the
service 0f this citation,          in addition t0 any other mileage I may have traveled in the service
of other process in the same case during the same                       trip.



Fees:      serving        copy(s) $
           miles   ....................   $



DEPUTY
     COMPLETE IF YOU ARE PERSON OTHER THAN A SHERIFF,
            CONSTABLE OR CLERK OF THE COURT
In accordance t0 Rule 107, the officer 0r authorized person                               Who   serves 0r attempts t0
serve a citation must sign the return.                      If the return is     signed by a person other than a
sheriff,   constable or the clerk 0f the court, the return must either be verified or be signed
under the penalty of perjury.                  A return     signed under penalty 0f perjury must contain the
statement below in substantially the following form:


“My        name      is                                                               ,    my     date   0f   birth    is

                             and the address          is                                                        ,and    I

declare under penalty 0f perjury that the foregoing                      is   true and correct.


EXECUTED           in                     County, State 0f Texas, 0n the                    day 0f                      ,



201—.


Declarant”



IfCertiﬁed by the Supreme Court of Texas
Date of Expiration / SCH Number
Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 14 of 43


NOTICE: Pursuant to TRCP 126: Statement of Inability to Afford Payment
of Court Costs or an Appeal Bond filed = NO

                             C-0478-19-C
            139TH DISTRICT COURT, HIDALGO COUNTY, TEXAS

                                    CITATION
                               THE STATE OF TEXAS

NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If
you or your attorney do not file a written answer with the clerk who issued this citation
by 10:00 a.m. on the Monday next following the expiration of twenty (20) days after you
were served with this citation and petition, a default judgment may be taken against you.

WILLIAM SANDOVAL
1638 83RD STREET
NEW RICHMOND, WI 54017
OR WHERVER HE MAY BE FOUND

You are hereby commanded to appear by filing a written answer to the PLAINTIFF'S
ORIGINAL PETITION & REQUEST FOR DISCLOSURE on or before 10:00
o’clock a.m. on the Monday next after the expiration of twenty (20) days after the date of
service hereof, before the Honorable Bobby Flores, 139th District Court of Hidalgo
County, Texas at the Courthouse at 100 North Closner, Edinburg, Texas 78539.

Said petition was filed on this the 29th day of January, 2019 and a copy of same
accompanies this citation. The file number and style of said suit being C-0478-19-C,
AIMEE LORENA PENA VS. JACKIE GORDON AND WILLIAM SANDOVAL

Said Petition was filed in said court by Attorney RICHARD A. HINOJOSA, 150 W.
PARKER RD. STE. 605 HOUSTON, TX 77076.

The nature of the demand is fully shown by a true and correct copy of the petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements
of law, and the mandates thereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at Edinburg,
Texas on this the 30th day of January, 2019.

LAURA HINOJOSA, DISTRICT CLERK
100 N. CLOSNER, EDINBURG, TEXAS
HIDALGO COUNTY, TEXAS


___________________________________
ANDRIA GARCIA, DEPUTY CLERK
Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 15 of 43


                                                       C-0478-19-C
                                                 OFFICER’S RETURN

Came     t0   hand 0n                     0f               at      ,    201—
                                                                     o’clock           and               _.m.
executed in                 County,  Texas  by  delivering   t0 each of the Within named
Defendant in person, a true copy of this citation, upon which I endorsed the date of
delivery t0   said  Defendant together With the accompanying copy 0f the
                                    (petition) at the following times and places, tO-Wit:


NAME                                           DATE          TIME             PLACE



And     not executed as to the defendant,                                                                             the
diligence used in finding said defendant, being:                                                              and the
cause      0f failure t0          execute this         process    is:                                         and the
information          received             as    t0     whereabouts
                                                      the             0f   said  defendant,     being:
                                           I actually and necessarily traveled           miles in the
service 0f this citation,          in addition t0 any other mileage I may have traveled in the service
of other process in the same case during the same                       trip.



Fees:      serving        copy(s) $
           miles   ....................   $



DEPUTY
     COMPLETE IF YOU ARE PERSON OTHER THAN A SHERIFF,
            CONSTABLE OR CLERK OF THE COURT
In accordance t0 Rule 107, the officer 0r authorized person                               Who   serves 0r attempts t0
serve a citation must sign the return.                      If the return is     signed by a person other than a
sheriff,   constable or the clerk 0f the court, the return must either be verified or be signed
under the penalty of perjury.                  A return     signed under penalty 0f perjury must contain the
statement below in substantially the following form:


“My        name      is                                                               ,    my     date   0f   birth    is

                             and the address          is                                                        ,and    I

declare under penalty 0f perjury that the foregoing                      is   true and correct.


EXECUTED           in                     County, State 0f Texas, 0n the                    day 0f                      ,



201—.


Declarant”



IfCertiﬁed by the Supreme Court of Texas
Date of Expiration / SCH Number
                                                                                                Electronically Filed
       Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 16 of 4:14
                                                                   3/19/2019 43 PM
                                                                                                Hidalgo County District Clerks
                                                                                                Reviewed By: Andria Garcia



                                            Cause No. C-0478- 1 9-C

 AIMEE LORENA PENA,                                 §          IN   THE DISTRICT COURT OF
 Plaintiff,                                         §
                                                    §
 V.                                                 §           HIDALGO COUNTY, TEXAS
                                                    §
 JACKIE       GORDON and WILLIAM                    §
 SANDOVAL,                                          §
 Defendants.                                        §
                                                                    139TH     JUDICIAL DISTRICT

                                 MOTION FOR SUBSTITUTE SERVICE
TO THE HONORABLE JUDGE OF SAID COURT:


          COMES NOW Plaintiff, AIMEE LORENA PENA, and move pursuant t0 Rule                                 106 that


the Court prescribes a different       method 0f service upon Defendant,       JACKIE GORDON,                and for

reasons therefore represents t0 the Court as follows:


                                                        I.



          On January   15, 2019, Plaintiff s    Counsel requested   civil processor,      Ewanshia    J.   Graham   a


licensed process server,        SCH#   08625, t0 run a skip trace on Defendant,       JACKIE GORDON,              in


an   effort to locate her   most recent residential address. Civil processor, Ewanshia         J.   Graham, found

that   Defendant    JACKIE GORDON owns             the property at 1638 83rd Street,        New     Richmond,   WI

54017    in addition to   owning multiple vehicles showing     this address as       her most recent residence.


          On February     9,   2019, service of process was attempted    at   8:10   AM by Eric Amundsen, a
licensed process server,        0n Defendant,   JACKIE GORDON,          located at 1638 83rd Street,           New

Richmond,      WI   54017.      Civil processor, Eric   Amundsen, was unable         t0 speak With Defendant,


JACKIE GORDON.

          On February     10,   2019, service of process was attempted   at 1:59      PM by Eric Amundsen,          a


licensed process server,        0n Defendant,   JACKIE GORDON,          located at 1638 83rd Street,           New

Richmond,      WI   54017.      Civil processor, Eric   Amundsen, was unable         to   speak with Defendant,
                                                                                                       Electronically Filed
    Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 17 of 4:14
                                                                3/19/2019 43 PM
                                                                                                       Hidalgo County District Clerks
                                                                                                       Reviewed By: Andria Garcia



JACKIE GORDON.

        On February        12,   2019, service ofprocess was attempted           at   8:15    PM by Eric Amundsen,        a


licensed process server,         on Defendant,     JACKIE GORDON,               located at 1638 83rd Street,         New

Richmond,       WI   54017.      Civil processor, Eric      Amundsen, was unable             to speak with Defendant,


JACKIE GORDON.                Civil processor, Eric         Amundsen, spoke With a woman named Diane,

identifying herself as Defendant,        JACKIE GORDON’s sister.                Diane conﬁrmed 1628 83rd           Street,


New   Richmond,       WI    54017 was Defendant,       JACKIE GORDON’s                     address, stating that she   and

Defendant      WILLIAM SANDOVAL were out 0f town and were not returning for a month 0r two.

Civil processor, Eric         Amundsen, received a phone              call   from a        man   identifying himself as


Defendant      WILLIAM SANDOVAL.                  Defendant       WILLIAM SANDOVAL conﬁrmed the same

information Diane had relayed t0 civil processor, Eric Amundsen, in addition t0 yelling Obscenities


and using foul language during the conversation.

        A11 other addresses remotely connected t0 Defendant                     JACKIE GORDON,                  have been


checked, but Defendant            JACKIE GORDON              cannot be located.             Plaintiff has exhausted all


avenues t0 serve Defendant          JACKIE GORDON                 Via personal service and Plaintiff       is   convinced


Defendant      JACKIE GORDON              is   avoiding service and/or using family              members and    friends t0


cover up for her.


                                                            II.



        Attorney, Richard A. Hinojosa, hired Eric                    Amundsen         t0   serve Defendant      JACKIE

GORDON on February 4, 2019.               See attached Exhibit “A”, the Afﬁdavit 0f Richard A. Hinojosa,


which   is    incorporated    by   reference.    Civil Processor, Eric        Amundsen, was          the process server


working      this case   and was unable   to serve   Defendant      JACKIE GORDON.                 See attached Exhibit

“B”, the Afﬁdavit of Eric Amundsen, which              is   incorporated     by reference.
                                                                                                   Electronically Filed
      Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 18 of 4:14
                                                                  3/19/2019 43 PM
                                                                                                   Hidalgo County District Clerks
                                                                                                   Reviewed By: Andria Garcia



                                                           III.



         Citation    by leaving a    true   copy 0f the    citation,   With a copy 0f the petition attached, by


serving a family      member over     the age of 16, posting at Defendant         JACKIE GORDON’S home

address at 1628 83rd Street,       New   Richmond,    WI        54017, by afﬁxing citation to the front entrance


at   Defendant JACKIE       GORDON’S home address at 1628 83rd Street, New Richmond, WI 54017,

by publication or by posting        at the court   house   is   a reasonably effective   way t0   provide notice of


this lawsuit t0    Defendant   JACKIE GORDON.

                                                           IV.


         The residence and whereabouts 0f Defendant                 JACKIE GORDON,          are public record      and

Plaintiffhas exercised due diligence to serve Defendant                JACKIE GORDON, but has been unable

t0   d0 so as   set forth above.


                                                           V.

         Plaintiff asks that the      Court authorize her t0 serve Defendant             JACKIE GORDON by

leaving a true copy of the citation, with a copy of the petition attached, with a family                member over

the age 0f 16 at Defendant           JACKIE GORDON’S home                   address at 1628 83rd Street,         New

Richmond,       WI 54017, by afﬁxing to the front entrance at Defendant JACKIE GORDON’S home

address at 1628 83rd Street,       New Richmond, WI 54017, by publication or posted at the courthouse.

         Pursuant t0 the Texas Rules of Civil Procedure, Plaintiff attaches afﬁdavits to this motion


as Exhibit      “A” and Exhibit “B”,    t0 verify the attempt       0n service and incorporate    it   by reference.

         WHEREFORE, Plaintiff requests that the Court allow Citation by leaving a true copy 0f

the citation, with a     copy 0f the petition attached, with a family member over the age of 16                        at



Defendant       JACKIE GORDON’S home               address at 1628 83rd Street,     New Richmond, WI           54017,


by afﬁxing      to the front entrance at    Defendant     JACKIE GORDON’S home              address at 1628 83rd
                                                                                     Electronically Filed
    Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 19 of 4:14
                                                                3/19/2019 43 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Andria Garcia



Street,   New Richmond, WI 54017, by publication or posted at the courthouse as requested and any

other such further relief to Which Plaintiff may be entitled.


                                                   Respectfully submitted,


                                                   Hinojosa Law, P.L.L.C.
                                                   150 W. Parker Rd., Suite 201
                                                   Houston, Texas 77076
                                                   T: 713.884.1663
                                                   F:   713.422.2493
                                                   richardhinoiosa@hinoiosalaw.com


                                                   By:   /s/   Richard A. Hinojosa
                                                         RICHARD A. HINOJOSA
                                                         STATE BAR NO. 24068885

                                                   ATTORNEY FOR PLAINTIFF
      Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 20 of 43




                                                   EXHIBIT “A”

                                               Cause N0. C-0478-19-C

 AIMEE LORENA PENA,                                    §               IN   THE DISTRICT COURT OF
 Plaintiff,                                            §
                                                       §
 V.                                                    §                HIDALGO COUNTY, TEXAS
                                                       §
 JACKIE        GORDON           and     WILLIAM        §
 SANDOVAL,                                             §
 Defendants.                                           §                    139m JUDICIAL DISTRICT

                        AFFIDAVIT FOR ALTERNATIVE CITATION
                   PURSUANT TO TEXAS RULE OF CIVIL PROCEDURE                                       106



        Before me, the undersigned, a notary public in and for the State of Texas, on                         this    day

personally appeared       RICHARD A. HINOJOSA, who being duly sworn on oath deposes                           and says

as follows:


        “My name     is   Richard A. Hinojosa and          I   am the attorney for Plaintiff on the above-

        styled cause of action.


        “On February       10, 2017,    I   was hired by   Plaintiff in this lawsuit.


        “On February       4,   2019,   I   requested service on Defendant,          JACKIE GORDON,           by     civil


        processor, Eric    Amundsen, a licensed process              server.


        “On February 9th,       10m, and 12th 2019, service of process            was conducted by     civil processor,


        Eric   Amundsen 0n        Defendant,      JACKIE GORDON’S                  last   known   addresses located at

        1638 83rd   Street,     New Richmond, WI           54017.     Defendant,      JACKIE GORDON was               not

        located.


        “Civil processor, Eric        Amundsen, was        told   by the Defendant        JACKIE GORDON’s sister

        that this address is     where Defendants      reside, but they        were out of town for a month 0r two.

        Defendant    WILLIAM SANDOVAL                          conﬁrmed     the   same     to civil processor over a
   Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 21 of 43




       telephone conversation.         We   are convinced Defendant,                    JACKIE GORDON                is   avoiding


       service and using family        members and    friends to cover                 up   for her.


       “The whereabouts of Defendant,          JACKIE GORDON                           is   unknown by my law ﬁrm           or   my

       client.


       “From February      9,   2019   to   March   15, 2019,    my              law   ﬁrm    has searched every database


       available to us to locate a     good address    for Defendant,                  JACKIE GORDON. We have no

       new information of Defendant, JACKIE GORDON’S                                   whereabouts.


       It is   my   opinion that   we have    exhausted our resources to locate Defendant,                                JACKIE

GORDON and ask for substituted service.             Further Afﬁant sayeth not.”


Executed in Houston, Harris County, Texas           this 15th   day of March, 2019.




                                                     RICHARD A. HINOJOSA



       SUBSCRIBED AND SWORN this                    the 15th day of March,                   2019   to certify   which witness
my hand and seal of ofﬁce.



                                                    GA $0; g2
                                                    NOTARY PUBLIC, STATE 0F TEXAS
                                                                                                    5441404054)



                                                                      $32304                ROSA QUINTANILLA HINOJOSA
                                                                                   "-._%”—=Notary Public,State of Texas
                                                                   “um, \S',No



                                                                    \            .ﬁégg Comm.        Expires 04-10-2021
                                                                      \‘xV
                                                                        I\       2.2%?         Notary ID 10453546
      Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 22 of 43
                                  EXHIBIT "B"


STATE OF TEXAS                                    DISTRICT                           COURT                                   HIDALGO COUNTY

AIMEE LORENA PENA
                                          Plaintiff,
v.



JACKIE    GORDON ET AL                                                                                                 Case    No.:   C-O478-19—C
                                      Defendant.

                          AFFIDAVIT OF NON-SERVICE BY PROCESS SERVER


The State To:

Jackie Gordon
1638 83'“ Street
New    Richmond, WI 54017

Being duly sworn on oath, I, Eric Amundsen, am an adult resident of the State of
Wisconsin, and not a party to this action. And, that within the boundaries of the state
where service was attempted, was authorized by law to perform said service.
                                                      |




 IAttempted to Served: Jackie Gordon
 With the document: Plaintiff’s Original                                      Petition                            & Request for    Disclosure and   Two   Individual
 Citations.


 At: 1638 83’“ Street, New Richmond, WI 54017
 DatelTime of Non-Service: 02-12—2019 at 8:15                                                                     PM
 Military Service:


 Manner of Service:            (X)   By Non-Service

 Attempts:
 1) 02-09-2019 at 8:10        AM
 2) 02-10-2019 at 1:59        PM
 3) 02-12-2019 at 8:15        PM
 Notes: spoke with a female subject who stated her name is Diane. She stated that she is
            I



 the sister of Jackie Gordon. Diane stated Sandoval and Gordon are currently out of town and
 will not be back for a month or two. Sandoval telephoned me and confirmed this information.

 Sandaval was        yelling Obscenities                      and using              foul                         language with    me during the   conversation.


State of Wisconsin, St Croix County                                                                                 Agent   For:
Subs ribed and sworn before ma                                                                                      Spartan Investigations   & Legal Process
                                                                                                                    P. O. Box 548 Hudso      WI 54016
                                                                                                                    715- 76 0-
        mm.         v»,   «x                      \
                                                              \“““&,'1""2~”,
                                                                    ------
                                                                                                                    Sign.
                                                                                                                            /g____ﬂ
       ry Public,   0n: 03- 02-2o1aé“                          F.            1.9434\
     oCommission      Expir   s:   02—f7—202gm                                        ¢                             Date: 03-02- 2019
                                     ._                                      l? Jr    z

                                                                                              /”/IIIIIII‘\\\\“\




                                                          ,                                  /
                                           \\\\       o;                                  ’//,/
                                                                               Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 23 of 4:14
                                                                 3/19/2019 43 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Andria Garcia


                                    Cause No. C-0478-19-C

AIMEE LORENA PENA,                         §         IN THE DISTRICT COURT OF
Plaintiff,                                 §
                                           §
V.                                         §          HIDALGO COUNTY, TEXAS
                                           §
JACKIE GORDON and WILLIAM                  §
SANDOVAL,                                  §
Defendants.                                §            139TH JUDICIAL DISTRICT

            ORDER AUTHORIZING SUBSTITUTE SERVICE OF PROCESS

       On this day came on for consideration Plaintiff’s Motion for Substitute Service. After

considering the submitted motion for substituted service, the Court is of the opinion that the

motion is well taken and substituted service should be denied ______ or granted ______ by:

____ Citation by serving anyone over the age of 16 at Defendant, JACKIE GORDON’S home

address located at 1628 83rd Street, New Richmond, WI 54017, or

____ Citation by affixing it to the front entrance at Defendant JACKIE GORDON’S home

address located at 1628 83rd Street, New Richmond, WI 54017, or

____ Citation by publication, or

____ Citation by posting at the court house.

       IT IS FUTHER ORDERED, ADJUDGED AND DECREED that the substituted service

in the above-referenced cause shall be executed as soon as possible. A copy of this ORDER shall

be included with the papers so served. It is so ORDERED.

       Signed on this _____ day of ______ 2019.




                                                           ______________________________
                                                           Judge Presiding or Clerk

APPROVED AS TO FORM:
                                                                    Electronically Filed
      Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 24 of 4:14
                                                                  3/19/2019 43 PM
                                                                    Hidalgo County District Clerks
                                                                    Reviewed By: Andria Garcia




RICHARD A. HINOJOSA
STATE BAR NO.24068885
Hinojosa Law, PLLC
150 W. Parker Rd., Suite 201
Houston, Texas 77076
T: 713.884.1663
F:   713.422.2493
richardhinoiosa@hinoiosalaw.com
                                                                                Electronically Filed
      Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 25 of 4:31
                                                                  3/20/2019 43 PM
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Andria Garcia


                                     Cause No. C-0478-19-C

 AIMEE LORENA PENA,                          §           IN THE DISTRICT COURT OF
 Plaintiff,                                  §
                                             §
 V.                                          §            HIDALGO COUNTY, TEXAS
                                             §
 JACKIE GORDON and WILLIAM                   §
 SANDOVAL,                                   §
 Defendants.                                 §              139TH JUDICIAL DISTRICT

                          MOTION FOR SUBSTITUTE SERVICE

TO THE HONORABLE JUDGE OF SAID COURT:


        COMES NOW Plaintiff, AIMEE LORENA PENA, and move pursuant to Rule 106 that

the Court prescribes a different method of service upon Defendant, WILLIAM SANDOVAL,

and for reasons therefore represents to the Court as follows:

                                                 I.

        On January 15, 2019, Plaintiff’s Counsel requested civil processor, Ewanshia J. Graham a

licensed process server, SCH# 08625, to run a skip trace on Defendant, WILLIAM SANDOVAL,

in an effort to locate his most recent residential address. Civil processor, Ewanshia J. Graham,

found that Defendant WILLIAM SANDOVAL owns the property at 1638 83rd Street, New

Richmond, WI 54017 in addition to owning multiple vehicles showing this address as her most

recent residence.

        On February 9, 2019, service of process was attempted at 8:10 AM by Eric Amundsen, a

licensed process server, on Defendant, WILLIAM SANDOVAL, located at 1638 83rd Street, New

Richmond, WI 54017. Civil processor, Eric Amundsen, was unable to speak with Defendant,

WILLIAM SANDOVAL.

        On February 10, 2019, service of process was attempted at 1:59 PM by Eric Amundsen, a

licensed process server, on Defendant, WILLIAM SANDOVAL, located at 1638 83rd Street, New
                                                                                  Electronically Filed
    Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 26 of 4:31
                                                                3/20/2019 43 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Andria Garcia


Richmond, WI 54017. Civil processor, Eric Amundsen, was unable to speak with Defendant,

WILLIAM SANDOVAL.

       On February 12, 2019, service of process was attempted at 8:15 PM by Eric Amundsen, a

licensed process server, on Defendant, WILLIAM SANDOVAL, located at 1638 83rd Street, New

Richmond, WI 54017. Civil processor, Eric Amundsen, was unable to speak with Defendant,

WILLIAM SANDOVAL. Civil processor, Eric Amundsen, spoke with a woman named Diane,

identifying herself as Defendant, JACKIE GORDON’s sister. Diane confirmed 1628 83rd Street,

New Richmond, WI 54017 was Defendant, WILLIAM SANDOVAL’s address, stating that she

and Defendant JACKIE GORDON were out of town and were not returning for a month or two.

Civil processor, Eric Amundsen, received a phone call from a man identifying himself as

Defendant WILLIAM SANDOVAL. Defendant WILLIAM SANDOVAL confirmed the same

information Diane had relayed to civil processor, Eric Amundsen, in addition to yelling obscenities

and using foul language during the conversation.

       All other addresses remotely connected to Defendant WILLIAM SANDOVAL, have

been checked, but Defendant WILLIAM SANDOVAL cannot be located. Plaintiff has exhausted

all avenues to serve Defendant WILLIAM SANDOVAL via personal service and Plaintiff is

convinced Defendant WILLIAM SANDOVAL is avoiding service and/or using family members

and friends to cover up for him.

                                                II.

       Attorney, Richard A. Hinojosa, hired Eric Amundsen to serve Defendant WILLIAM

SANDOVAL on February 4, 2019. See attached Exhibit “A”, the Affidavit of Richard A.

Hinojosa, which is incorporated by reference. Civil Processor, Eric Amundsen, was the process

server working this case and was unable to serve Defendant WILLIAM SANDOVAL.                      See
                                                                                   Electronically Filed
    Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 27 of 4:31
                                                                3/20/2019 43 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Andria Garcia


attached Exhibit “B”, the Affidavit of Eric Amundsen, which is incorporated by reference.

                                                III.

       Citation by leaving a true copy of the citation, with a copy of the petition attached, by

serving a family member over the age of 16, posting at Defendant WILLIAM SANDOVAL’S

home address at 1628 83rd Street, New Richmond, WI 54017, by affixing citation to the front

entrance at Defendant WILLIAM SANDOVAL’S home address at 1628 83rd Street, New

Richmond, WI 54017, by publication or by posting at the court house is a reasonably effective way

to provide notice of this lawsuit to Defendant WILLIAM SANDOVAL.

                                                IV.

       The residence and whereabouts of Defendant WILLIAM SANDOVAL, are public record

and Plaintiff has exercised due diligence to serve Defendant WILLIAM SANDOVAL, but has

been unable to do so as set forth above.

                                                V.

       Plaintiff asks that the Court authorize her to serve Defendant WILLIAM SANDOVAL by

leaving a true copy of the citation, with a copy of the petition attached, with a family member over

the age of 16 at Defendant WILLIAM SANDOVAL’S home address at 1628 83rd Street, New

Richmond, WI 54017, by affixing to the front entrance at Defendant WILLIAM SANDOVAL’S

home address at 1628 83rd Street, New Richmond, WI 54017, by publication or posted at the

courthouse.

       Pursuant to the Texas Rules of Civil Procedure, Plaintiff attaches affidavits to this motion

as Exhibit “A” and Exhibit “B”, to verify the attempt on service and incorporate it by reference.

       WHEREFORE, Plaintiff requests that the Court allow Citation by leaving a true copy of

the citation, with a copy of the petition attached, with a family member over the age of 16 at
                                                                                           Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 28 of 4:31
                                                                 3/20/2019 43 PM
                                                                                           Hidalgo County District Clerks
                                                                                           Reviewed By: Andria Garcia



Defendant   WILLIAM SANDOVAL’S home                    address at 1628 83rd Street,    New   Richmond,     WI

54017, by afﬁxing to the front entrance       at   Defendant   WILLIAM SANDOVAL’S home                address


at   1628 83rd   Street,   New   Richmond,   WI    54017, by publication or posted     at the   courthouse as


requested and any other such ﬁnTher relief to Which Plaintiff may be entitled.


                                                        Respectfully submitted,


                                                        Hinojosa Law, P.L.L.C.
                                                        150 W. Parker Rd., Suite 201
                                                        Houston, Texas 77076
                                                        T: 713.884.1663
                                                        F: 7 1 3 422.2493
                                                        richardhinoi osa@hinoi osalaw.com


                                                        By:    /s/   Richard A. Hinojosa
                                                              RICHARD A. HINOJOSA
                                                              STATE BAR NO. 24068885

                                                        ATTORNEY FOR PLAINTIFF
      Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 29 of 43




                                                            EXHIBIT “A”

                                                     Cause N0. C—0478-19-C

 AHVIEE      LORENA PENA,                                       §                 IN   THE DISTRICT COURT OF
 Plaintiff,                                                     §
                                                                §
 V.                                                             §                  HIDALGO COUNTY, TEXAS
                                                                §
 JACKIE        GORDON             and     WILLIAM               §
 SANDOVAL,                                                      §
 Defendants.                                                    §                      139m JUDICIAL DISTRICT

                       AFFIDAVIT FOR ALTERNATIVE CITATION
                  PURSUANT TO TEXAS RULE 0F CIVIL PRO CEDURE                                                     106



        Before me, the undersigned, a nmary public in and for the State 0f Texas,                                         011 this   day

personally appeared        RICHARD             A.   HINOJOSA, whO                being duly sworn       011   oath deposes and says


as follows:


        “My name      is   Richard A. Hinojosa and                  I   am the attorney      for Plaintiff 011 the above»


        styled cause      0f action.

        “On February        10,   2017,    I   was hired by         Plaintiff in this lawsuit.


        “On February        4,    2019,   I    requested service           011   Defendant,    WILLIAM SANDOVAL,                      by

        civil processor, Eric        Amundsen, a             licensed process server.


        “On February        9th, 10‘“,    and       12‘“   2019, service 0f process was conducted by                   civil processor,


        Eric   Amundsen 0n Defendant,                      WILLIAM SANDOVAL’S                    last   known     addresses located


        at    1638 83rd    Street,   New       Richmond,         WI      54017.        Defendant,   WILLIAM SANDOVAL

        was not    located.


        “Civil processor, Eric          Amundsen, was               told   by the Defendant      JACKIE GORDON’S                 sister


        that this address is       where Defendants             reside, but they        were out 0f town for a month           01'   two.


        Defendant     WILLIAM SANDOVAL                                  conﬁrmed       the   same   t0 civil processor over a
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 30 of 43




        telephone conversation.           We     are convinced Defendant,                             WILLIAM SANDOVAL              is



        avoiding service and using family          members and                      friends t0 cover up for him.


        “The whereabouts of Defendant,            WILLIAM SANDOVAL is unknown by my law ﬁrm                                         01‘




        my client.

        “From February        9,   2019   t0   March   15,   2019,              my     law ﬁrm has searched every database

        available t0 us t0 locate a        good address       for Defendant,                       WILLIAM SANDOVAL. We

        have    110   new information 0f Defendant,          WILLIAM SANDOVAL’S whereabouts.

        It is   my    opinion that   we have    exhausted our resources t0 locate Defendant,                                 WILLIAM

SANDOVAL and ask for substituted service.                Further Afﬁant sayeth not.”


Executed   in   Houston, Harris County, Texas this 15m day 0f March, 201 9.




                                                         /     <%///./
                                                                                    44/.
                                                                                                    7   r.


                                                       RICHARD A. HINOJOSA



        SUBSCRIBED AND SWORN                     this the 15‘“    day 0f March, 2019                         t0 ceﬁify   which witness
my   hand and   seal   0f ofﬁce.




                                                                       I)4\Sn‘v'ﬁga,’
                                                                                              -

                                                                                                  ROXANNE HINOJOSA
                                                                  ’I        .....
                                                                                          Notary Public, State of Texas
                                                                                      19%”:
                                                                 “mu   85.350

                                                                                    9 .gé’ Comm. Expires 11-06-2022
                                                                  \             .
                                                                       9‘4
                                                                            ”$543“                Notary ID 130017408    _
                                                                          ”Imu
      Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 31 of 43
                                  EXHIBIT "B"


STATE OF TEXAS                                    DISTRICT                           COURT                                   HIDALGO COUNTY

AIMEE LORENA PENA
                                          Plaintiff,
v.



JACKIE    GORDON ET AL                                                                                                 Case    No.:   C-O478-19—C
                                      Defendant.

                          AFFIDAVIT OF NON-SERVICE BY PROCESS SERVER


The State To:

Jackie Gordon
1638 83'“ Street
New    Richmond, WI 54017

Being duly sworn on oath, I, Eric Amundsen, am an adult resident of the State of
Wisconsin, and not a party to this action. And, that within the boundaries of the state
where service was attempted, was authorized by law to perform said service.
                                                      |




 IAttempted to Served: Jackie Gordon
 With the document: Plaintiff’s Original                                      Petition                            & Request for    Disclosure and   Two   Individual
 Citations.


 At: 1638 83’“ Street, New Richmond, WI 54017
 DatelTime of Non-Service: 02-12—2019 at 8:15                                                                     PM
 Military Service:


 Manner of Service:            (X)   By Non-Service

 Attempts:
 1) 02-09-2019 at 8:10        AM
 2) 02-10-2019 at 1:59        PM
 3) 02-12-2019 at 8:15        PM
 Notes: spoke with a female subject who stated her name is Diane. She stated that she is
            I



 the sister of Jackie Gordon. Diane stated Sandoval and Gordon are currently out of town and
 will not be back for a month or two. Sandoval telephoned me and confirmed this information.

 Sandaval was        yelling Obscenities                      and using              foul                         language with    me during the   conversation.


State of Wisconsin, St Croix County                                                                                 Agent   For:
Subs ribed and sworn before ma                                                                                      Spartan Investigations   & Legal Process
                                                                                                                    P. O. Box 548 Hudso      WI 54016
                                                                                                                    715- 76 0-
        mm.         v»,   «x                      \
                                                              \“““&,'1""2~”,
                                                                    ------
                                                                                                                    Sign.
                                                                                                                            /g____ﬂ
       ry Public,   0n: 03- 02-2o1aé“                          F.            1.9434\
     oCommission      Expir   s:   02—f7—202gm                                        ¢                             Date: 03-02- 2019
                                     ._                                      l? Jr    z

                                                                                              /”/IIIIIII‘\\\\“\




                                                          ,                                  /
                                           \\\\       o;                                  ’//,/
                                                                               Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 32 of 4:31
                                                                 3/20/2019 43 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Andria Garcia


                                    Cause No. C-0478-19-C

AIMEE LORENA PENA,                         §         IN THE DISTRICT COURT OF
Plaintiff,                                 §
                                           §
V.                                         §          HIDALGO COUNTY, TEXAS
                                           §
JACKIE GORDON and WILLIAM                  §
SANDOVAL,                                  §
Defendants.                                §            139TH JUDICIAL DISTRICT

            ORDER AUTHORIZING SUBSTITUTE SERVICE OF PROCESS

       On this day came on for consideration Plaintiff’s Motion for Substitute Service. After

considering the submitted motion for substituted service, the Court is of the opinion that the

motion is well taken and substituted service should be denied ______ or granted ______ by:

____ Citation by serving anyone over the age of 16 at Defendant, WILLIAM SANDOVAL’S

home address located at 1628 83rd Street, New Richmond, WI 54017, or

____ Citation by affixing it to the front entrance at Defendant WILLIAM SANDOVAL’S home

address located at 1628 83rd Street, New Richmond, WI 54017, or

____ Citation by publication, or

____ Citation by posting at the court house.

       IT IS FUTHER ORDERED, ADJUDGED AND DECREED that the substituted service

in the above-referenced cause shall be executed as soon as possible. A copy of this ORDER shall

be included with the papers so served. It is so ORDERED.

       Signed on this _____ day of ______ 2019.




                                                           ______________________________
                                                           Judge Presiding or Clerk

APPROVED AS TO FORM:
                                                                    Electronically Filed
      Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 33 of 4:31
                                                                  3/20/2019 43 PM
                                                                    Hidalgo County District Clerks
                                                                    Reviewed By: Andria Garcia




RICHARD A. HINOJOSA
STATE BAR NO.24068885
Hinojosa Law, PLLC
150 W. Parker Rd., Suite 201
Houston, Texas 77076
T: 713.884.1663
F:   713.422.2493
richardhinoiosa@hinoiosalaw.com
                                                                                                    Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 34 of 4:14
                                                                 3/19/2019 43 PM
                                                                                                    Hidalgo County District Clerks
                                                                                                    Reviewed By: Andria Garcia



                                              Cause No. C-0478-19-C

AIMEE LORENA PENA,                                      §            IN   THE DISTRICT COURT OF
Plaintiff,                                              §
                                                        §
V.                                                      §             HIDALGO COUNTY, TEXAS
                                                        §
JACKIE       GORDON and WILLIAM                         §
SANDOVAL,                                               §
Defendants.                                             §
                                                                            139m JUDICIAL DISTRICT

                ORDER AUTHORIZING SUBSTITUTE SERVICE OF PROCESS
         On    this   day came on for consideration           Plaintiff’s   Motion   for Substitute Service.       After


considering the submitted motion for substituted service, the Court


motion


L
         is



      Citation
              well taken and substituted service should be denied


                  by serving anyone over        the age of 16 at Defendant,
                                                                              _         is   of the opinion that the


                                                                                       0r granted   X—
                                                                                     JACKIE GORDON’S home
                                                                                                             by:




address located at 1628 83rd Street,         New Richmond, WI 54017,            or


_      Citation       by afﬁxing   it   t0 the front entrance at     Defendant       JACKIE GORDON’S home

address located at 1628 83rd Street,         New Richmond, WI 54017,            or


_     Citation    by publication, or

_     Citation    by posting   at the court house.


         IT IS   FUTHER ORDERED, ADJUDGED AND DECREED                                  that the substituted service


in the above-referenced cause shall          be executed as soon as possible.         A copy of this ORDER shall
be included with the papers s0 served.          It is   so   ORDERED.

         Signed on thisZOth             day ofMarCh 2019.




                                                                            6&3}      QQ} {?cﬁd-LEJW
                                                                             Judge Presiding or Clerk

APPROVED AS TO FORM:
                                                                    Electronically Filed
      Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 35 of 4:14
                                                                  3/19/2019 43 PM
                                                                    Hidalgo County District Clerks
                                                                    Reviewed By: Andria Garcia




RICHARD A. HINOJOSA
STATE BAR NO.24068885
Hinojosa Law, PLLC
150   W.   Parker Rd., Suite 201
Houston, Texas 77076
T: 713.884.1663
F:   713.422.2493
richardhinoiosa@hinoiosalaw.c0m
                                                                                                      Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 36 of 4:31
                                                                 3/20/2019 43 PM
                                                                                                      Hidalgo County District Clerks
                                                                                                      Reviewed By: Andria Garcia



                                                Cause N0. C-0478-19-C

AHVIEE    LORENA PENA,                                   §            IN   THE DISTRICT COURT OF
Plaintiff,                                               §
                                                         §
V.                                                       §             HIDALGO COUNTY, TEXAS
                                                         §
JACKIE       GORDON and WILLIAM                          §
SANDOVAL,                                                §
Defendants.                                              §
                                                                             139m JUDICIAL DISTRICT

                ORDER AUTHORIZING SUBSTITUTE SERVICE OF PROCESS
         On    this   day came on for consideration            Plaintiff’s   Motion    for Substitute Service.       After




                                                                               _
considering the submitted motion for substituted service, the Court                       is   0f the opinion that the


motion   is   well taken and substituted service should be denied                        0r granted   X—       by:


X—     Citation   by serving anyone over          the age 0f 16 at Defendant,          WILLIAM SANDOVAL’S

home   address located at 1628 83rd Street,          New Richmond, WI 54017,             or


_      Citation   by afﬁxing     it   to the front entrance at    Defendant     WILLIAM SANDOVAL’S home

address located at 1628 83rd Street,          New Richmond, WI 54017,            0r


_      Citation   by publication, or

_      Citation   by posting     at the court   house.


         IT IS    FUTHER ORDERED, ADJUDGED AND DECREED                                   that the substituted service


in the above-referenced cause shall           be executed as soon as possible.          A copy 0f this ORDER shall
be included With the papers s0 served.           It is   so   ORDERED.
                              21 St          ofMarCh 2019.
         Signed on     this            day




                                                                              (3»
                                                                              Edge
                                                                                        ca        9v
                                                                                      Presidiné or blerk


APPROVED AS TO FORM:
                                                                    Electronically Filed
      Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 37 of 4:31
                                                                  3/20/2019 43 PM
                                                                    Hidalgo County District Clerks
                                                                    Reviewed By: Andria Garcia




RICHARD A. HINOJOSA
STATE BAR NO.24068885
Hinojosa Law, PLLC
150 W. Parker Rd., Suite 201
Houston, Texas 77076
T: 713.884.1663
F:   713.422.2493
richardhinoiosa@hinoiosalaw.com
                                                                                                                                        Electronically Filed
      Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 38 of 7:44
                                                                  4/15/2019 43 AM
                                                                                                                                        Hidalgo County District Clerks
                                                                                                                                        Reviewed By: Andria Garcia



                                                  CAUSE NO.                  C-0478- 1 9-C


 AIMEE LORENA PENA                                                                                                IN   THE DISTRICT COURT

 V.                                                                                                               139m JUDICIAL DISTRICT
                                                                                 OOOW'DOOOOOOW'DOOO




      GORDON AND WILLIAM
 JACKIE
 SANDOVAL                                                                                                       HIDALGO COUNTY, TEXAS

             DEFENDANTS’ ORIGINAL ANSWER, SPECIAL EXCEPTIONS.
         REQUEST FOR DISCLOSURE, RULE 193.7 NOTICE AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

          COME NOW,              JACKIE        GORDON AND WILLIAM SANDOVAL,                                                           Defendants in the


above—entitled and          numbered         cause, and for answer t0 the Plaintiff‘s pleading                                           on ﬁle      herein,


would    respectfully      show unto         the Court as follows:


                                                         GENERAL DENIAL
                                                                           I.




          Subject t0 such stipulations and admissions as                                              may   hereafter be made, Defendants assert


a General Denial as            is   authorized by Rule 92 of the Texas Rules of Civil Procedure, and


Defendants respectfully requests that the Plaintiff be required to prove the charges and


allegations against Defendants                by a preponderance of the evidence                                    as is required        by     the Consti-


tution   and the laws of the State of Texas.

                                                  SPECIAL EXCEPTIONS

                                                                           II.




          Defendant,       JACKIE GORDON,                       further specially excepts to Paragraph 5.6 of Plaintiff’s


Original Petition wherein            it is   alleged that this Defendant’s                                  was negligent   “.   ..   but   is   not limited


t0 ...” Said allegation is          vague and        fails t0         apprise this Defendant 0f the negligence 0f Which she


stands charged. Plaintiff should be ordered to replead t0 delete said phrase from her petition.




Defendants’ Original Answer and Special Exceptions   -   Page   1   0f 6
19—0053 17\Pena.2019-04—1 5 Defs Answer   & Special Exceptionsdocx
                                                                                                                          Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 39 of 7:44
                                                                 4/15/2019 43 AM
                                                                                                                          Hidalgo County District Clerks
                                                                                                                          Reviewed By: Andria Garcia



                                                                        III.



          Defendant,       JACKIE GORDON,                     further specially excepts t0 Paragraph 5.6 of Plaintiff’s


Original Petition wherein           it is   alleged that this Defendant’s               was negligent       in “Failing t0 stop           and

render aid;”.        This Defendant did not leave the scene 0f the incident in question until the police


ofﬁcer indicated that she could leave. Plaintiff should be ordered to replead to delete said phrase


from her petition.

                                                                        IV.


          In Paragraph 5.1 0f the Plaintiffs Original Petition, they claim a right t0 recover due


t0 the Defendant's           conduct amounting t0 negligence per                             se, t0   which Defendant, JACKIE

GORDON,             specially excepts.         The        transportation code sections cited                 by the          Plaintiff are


precisely the type held           by Texas        courts to involve a reasonably prudent standard 0f care and


not negligence per          se.   This Defendant specially excepts t0 these allegations because they are


conditional, and d0 not put the public                      on notice by speciﬁcally defining the required conduct;

therefore, they cannot be used t0 prove negligence per se. See                                         Ordonez       v.   McCurdy, 984

S.W.2d 264, 271 (Tex. App.                  — Houston [1“               Dist.] 1972,    n0    writ).,   Perry   v.   S.N.,     973 S.W.2d

301, 305-306 (Tex. 1998). Thus, the Plaintiff should be required to re-plead With more


speciﬁcity and/or drop this cause of action in                           its   entirety as   it   has no basis in law or          fact.



                                                                        V.


          Defendant,       WILLIAM SANDOVAL,                             specially excepts and objects t0 Paragraph 6.1


of Plaintiffs Original Petition wherein                        it is   alleged that this Defendant’s conduct constituted


negligent entrustment and such conduct                                 was     a proximate cause of the occurrence.                       Said


allegation     is   vague and      fails t0     apprise this Defendant 0f the negligence of Which he stands




Defendants’ Original Answer and Special Exceptions   -   Page 2 0f 6
19—0053 17\Pena.2019-04—1 5 Defs Answer   & Special Exceptionsdocx
                                                                                                               Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 40 of 7:44
                                                                 4/15/2019 43 AM
                                                                                                               Hidalgo County District Clerks
                                                                                                               Reviewed By: Andria Garcia



charged. Plaintiff should be ordered t0 replead t0 delete said phrase from her petition and/or


drop   this   cause 0f action in          its   entirety as       it   has no basis in law 0r   fact.



                                                 AFFIRMATIVE DEFENSES

                                                                        VI.


          By way       of afﬁrmative defense, Plaintiff did not exercise due diligence in procuring


service of process         on the Defendants, and                  thus, Plaintiff’s claims are barred        by   the applicable


statute   of limitations.


                                                                        VII.


          Pleading afﬁrmatively, Plaintiff’s claims are barred by the statute 0f limitations.


                                                                       VIII.


          By way       0f further afﬁrmative defense, while continuing t0 deny                            liability as indicated



above, Defendants contend that the damages and injuries,                                     if any,    that Plaintiff,   AIMEE

LORENA PENA,               is   alleging are the result 0f a conditi0n(s) existing before, and/or arising


subsequent t0 the alleged occurrence in question and Plaintiff’s damages,                               if any, are the result   of


a pre-existing and/or subsequent condition, accident, 0r occurrence, and were not proximately


caused by the alleged occurrence in question.


                                                                        IX.


          Defendants further assert that Plaintiff                            is   barred from recovery by the doctrine 0f


proportionate responsibility, 0r alternatively, that Plaintiff’s damages should be reduced                                    by a

percentage equal t0 Plaintiff’s percentage 0f responsibility pursuant t0 TeX. CiV. Prac.                                  &   Rem.

Code Sections 33.001 and 33.012.




Defendants’ Original Answer and Special Exceptions   -   Page 3 0f 6
19—0053 17\Pena.2019-04—1 5 Defs Answer   & Special Exceptionsdocx
                                                                                                                Electronically Filed
       Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 41 of 7:44
                                                                   4/15/2019 43 AM
                                                                                                                Hidalgo County District Clerks
                                                                                                                Reviewed By: Andria Garcia



                                                                        X.


             Pleading further,     if   same be necessary, Defendants                    assert that   any recovery of medical

expenses by Plaintiff be limited t0 those amounts that are both reasonable and necessary and


actually paid 0r incurred           by or 0n behalf 0f the                Plaintiff as   mandated by Section 41.0105 0f the

Texas Civil Practice and Remedies Code.

                                                                        XI.


             Pleading further,     if   same be necessary, Defendants                assert that   any recovery 0f 10st wages

and/or loss 0f earning capacity, if any, shall be established in a net loss after reduction for


income tax payments or unpaid                   liability       pursuant to any federal income tax law mandated by


Section 18.091 of the Texas Civil Practice and Remedies Code. Furthermore, Defendants assert


that    any recovery      for 10st   wages and/or             loss     0f earning capacity,    if any, shall   be reduced t0 the


present value of said future lost wages and/or loss of earning capacity.


                                                                       XII.


             Defendants deny that they are liable to Plaintiff for any damages and Defendants assert


that, if     any damages are awarded, Texas Civil Practice                          &    Remedies Code §41.007         limits pre-


judgment       interest, if any.


                                                                       XII.


             Defendants deny that they are liable to Plaintiff for any damages and Defendants assert


that,   if    any damages are awarded, Texas Finance Code §304.1045 disallows pre-judgment

interest     0n future damages,         if any.



                                                                       XIV.

             Defendants deny that they are liable t0 Plaintiff for any damages and Defendants assert


that, if     any damages are awarded, Texas Finance Code §304.104 and §304.105 governs the




Defendants’ Original Answer and Special Exceptions   -   Page 4 0f 6
19—0053 17\Pena.2019-04—1 5 Defs Answer   & Special Exceptionsdocx
                                                                                                                       Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 42 of 7:44
                                                                 4/15/2019 43 AM
                                                                                                                       Hidalgo County District Clerks
                                                                                                                       Reviewed By: Andria Garcia



calculation of prejudgment interest, if any, and §304.003(c) governs the calculation 0f post—


judgment      interest, if any.


                                                                        XV.

          Without waiving any defenses                     listed above,         Defendants would further show that they are


entitled t0 all caps      and limitations on damages pursuant                        t0 the   Texas Civil Practices        & Remedies
Code.


                                                                        XVI.

          Defendants would further show that they are entitled t0                                  all    caps and limitations 0n


damages pursuant          to   TEX.BUS.&COM.CODE                       §17.50.




                                                         RULE          193.7   NOTICE

                                                                        XVII.


          Pursuant t0 Texas Rules 0f Civil Procedure 193.7, Defendants give notice t0 Plaintiff that


any and     all   documents and things produced by                        Plaintiff   may     be used    at   any   pretrial   proceeding


and/or the    trial   of this case Without the necessity of authenticating said documents and things.


                                                            JURY DEMAND

                                                                       XVIII.


          Pursuant to Rule 216 0f the Texas Rules 0f Civil Procedure, Defendants hereby                                             make

demand and        application for jury         trial.



          WHEREFORE, PREMISES CONSIDERED,                                           Defendants,     JACKIE           GORDON AND
WILLIAM SANDOVAL,                     pray that upon ﬁnal hearing hereof, Defendants have judgment that

Plaintiff take nothing         by way 0f this cause 0f action, and                     that   Defendants g0 hence Without day


for costs.




Defendants’ Original Answer and Special Exceptions   -   Page 5 0f 6
19—0053 17\Pena.2019-04—1 5 Defs Answer   & Special Exceptionsdocx
                                                                                                              Electronically Filed
     Case 7:19-cv-00134 Document 1-1 Filed on 04/19/19 in TXSD Page 43 of 7:44
                                                                 4/15/2019 43 AM
                                                                                                              Hidalgo County District Clerks
                                                                                                              Reviewed By: Andria Garcia



          Defendants further pray that the Court Grant Defendants’ Special Exceptions and that the

Plaintiff’s pleading        be stricken        if the Plaintiff fails t0 replead,            or that the Court order such other


relief to     Which Defendants may be justly                    entitled.


                                                         Respectfully submitted,


                                                         LAW OFFICE 0F R.E. (FELIX) cox
                                                          1100   NORTHWEST LOOP 410,                 SUITE 370
                                                         SAN ANTONIO, TX 78213—2200
                                                                    MAIN
                                                         (210) 949—0166
                                                         (956) 238—0194                DIRECT
                                                         (855) 949-1338                FACSIMILE
                                                                 ‘\
                                                           /,




                                                            .
                                                                 “FEéIX”               COX
                                                         Sta     N0. 24040739
                                                                       ar
                                                         Coxr9@nationwide.com
                                                         CHRISTIANA “CHRISSY” DIJKMAN
                                                         State    Bar No. 00783967
                                                         diikmc 1 @nationwide.com


                                                         ATTORNEY FOR DEFENDANTS
                                                         JACKIE GORDON and WILLIAM SANDOVAL

                                               CERTIFICATE OF SERVICE

         hereby certify that a true and correct copy of the foregoing has been forwarded to the
          I

following in accordance with the Texas Rules on the 15th day of April, 2019.


          Richard A. Hinojosa
          Hinojosa Law, PLLC
          150 W. Parker Road, Suite 201
          Houston,      TX    77076
          713.884.1663
          7 1 3 422.2493 Facsimile
          Attorneyfor Plaintiff Aimee Lorena Pena

                                                                           ,
                                                                               /   .




                                                                       C           TIANA “CHRISSY” DIJKMAN




Defendants’ Original Answer and Special Exceptions   -   Page 6 of 6
19—0053 1 7\Pena.2019—04—1 5 Defs Answer   & Special Exceptionsdocx
